                     Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 1 of 9
                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
                                           (SOUTHERN DIVISION)
         CHAMBERS OF                                                                        6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                             GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                                 (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                                (301) 344-8434 FAX




                                                             March 29, 2021

         Arjun K. Murahari, Esq.                             Stacey W. Harris, Esq.
         Mignini, Raab & Demuth, LLP                         Special Assistant United States Attorney
         606 Baltimore Ave., Ste. 101                        Social Security Administration
         Towson, MD 21204                                    6401 Security Blvd.
                                                             Baltimore, MD 21235

                  Subject:     Bernardo R. v. Saul
                               Civil No. GLS 19-2082

         Dear Counsel:

                 Pending before this Court are cross-Motions for Summary Judgment. (ECF Nos. 15, 20).
         The Court must uphold the decision of the Social Security Administration (“SSA”) if it is
         supported by substantial evidence and if the Agency employed proper legal standards. See 42
         U.S.C. §§ 405(g), 1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
         substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
         less than a preponderance.” Craig, 76 F.3d at 589. This Court shall not “re-weigh conflicting
         evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. Id.
         Upon review of the pleadings and the record, the Court finds that no hearing is necessary. Local
         Rule 105.6. For the reasons set forth below, Plaintiff’s motion is DENIED and the SSA’s motion
         is GRANTED. Pursuant to sentence four of 42 U.S.C. § 405(g), the judgment of the SSA is
         AFFIRMED.

         I.       BACKGROUND

                 Plaintiff filed a Title II Application for Disability Insurance Benefits on January 6, 2015,
         alleging that disability began on July 25, 2014. (Tr. 15). This claim was initially denied on June
         2, 2015, and upon reconsideration, denied again on September 24, 2015. (Tr. 15). Plaintiff’s
         request for a hearing was granted and the hearing was conducted on October 4, 2017, by an
         Administrative Law Judge (“ALJ”). (Tr. 15, 35-74). On April 11, 2018, the ALJ found that
         Plaintiff was not disabled under sections 216(i) and 223(d) of the Social Security Act. (Tr. 15-29).
         On May 19, 2019, the Appeals Council denied Plaintiff’s request for review, and the ALJ’s
         decision became the final and reviewable decision of the SSA. (Tr. 1-5).
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 2 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 2

II.    ANALYSIS PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

        The Social Security Act defines disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is deemed to have a
disability if their “physical or mental impairment or impairments are of such severity that he is not
only unable to do his previous work but cannot, considering his age, education, and work
experience, engage in any other kind of substantial gainful work . . . which exists in significant
numbers in the region where such individual lives or in several regions of the country.” 42 U.S.C.
§ 423(d)(2)(A).

        To determine whether a person has a disability, the ALJ engages in the five-step sequential
evaluation process set forth in 20 C.F.R. §§ 415.1520(a)(4)(i)-(v); 416.920. See e.g., Bowen v.
Yuckert, 482 U.S. 137, 140-42 (1987); Mascio v. Colvin, 780 F.3d 632, 634-35 (4th Cir. 2015).
The steps used by the ALJ are as follows: step one, assesses whether a claimant has engaged in
substantial gainful activity since the alleged disability onset date; step two, determines whether a
claimant’s impairments meet the severity and durations requirements found in the regulations; step
three, ascertains whether a claimant’s medical impairment meets or equals an impairment listed in
the regulations (“the Listings”). If the first three steps are not conclusive, the ALJ assesses the
claimant’s residual functional capacity (“RFC”), i.e., the most the claimant could do despite their
limitations, through consideration of claimant’s “‘medically determinable impairments of which
[the ALJ is] aware,’ including those not labeled severe at step two.” Mascio, 780 F.3d at 635
(quoting 20 C.F.R. § 416.945(a)). At step four, the ALJ analyzes whether a claimant could perform
past work, given the limitations caused by her impairments; and at step five, the ALJ analyzes
whether a claimant could perform any work. At steps one through four, it is the claimant’s burden
to show that they are disabled. See Monroe v. Colvin, 826 F.3d 176, 179-80 (4th Cir. 2016). If
the ALJ’s evaluation moves to step five, the burden then shifts to the SSA to prove that a claimant
has the ability to perform work and therefore, is not disabled. Id. at 180.

        Here, the ALJ found that Plaintiff suffered from the following severe impairments:
“arthralgias (possibility related to Lyme disease), lumbar degenerative disc disease (with facet
hypertrophy, stenosis, and lower back pain), and depression.” (Tr. 18). Recognizing those severe
impairments, the ALJ determined that Plaintiff had the RFC to:

               perform light work . . . except the [Plaintiff] can lift, carry, push, or
               pull 20 pounds occasionally and 10 pounds frequently . . . can sit,
               stand, or walk for six hours in an 8-hour workday . . . requires the
               ability to change positions approximately every 30 minutes while
               remaining on task . . . can occasionally reach overhead with the
               bilateral upper extremities . . . can occasionally climb ramps and
               stairs, but never climb ladders, ropes, or scaffolds . . . can
               occasionally balance, stoop, kneel, crouch, and crawl . . . can never
               work at unprotected heights or around moving mechanical parts . . .
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 3 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 3

               is limited to performing simple, routine, and repetitive tasks but not
               at a production rate pace (such as assembly line work) . . . is limited
               to simple work-related decisions and can tolerate few changes in a
               routine work setting (defined as a performing the same duties at the
               same station or location day to day) . . . can tolerate occasional
               superficial contact with supervisors or coworkers, with no tandem
               tasks or team-type activities . . . [and] can have no contact with the
               public.

(Tr. 22). At the hearing, a vocational expert (“VE”) testified that Plaintiff’s past relevant work
was as an auto mechanic and as an auto parts counter salesperson. (Tr. 67). The VE ultimately
testified that a hypothetical individual with the same RFC as Plaintiff would be able to perform
work as a pre-assembler of circuit boards, as an inspector, and as an assembler of small parts. (Tr.
28, 67-70). The ALJ determined Plaintiff was not disabled because he was able to perform work
that exists in significant numbers in the national economy, e.g., as a pre-assembler of circuit
boards, as an inspector, and as an assembler of small parts. (Tr. 28-29).

III.   DISCUSSION

        On appeal, Plaintiff argues that: (1) the ALJ failed to provide an adequate narrative
discussion describing how the evidence supports each conclusion in the RFC assessment; and (2)
the ALJ failed to give proper weight to the medical opinions of consultative examiners Dr. Nalin
Mathur and Martha Merrion, PhD, and state agency psychological consultant D. Walcutt, PhD.
(ECF No. 15-1, pp. 10-18). I find neither of Plaintiff’s arguments persuasive. Accordingly, I
affirm the Commissioner’s decision for the reasons set forth below.

       A.      The ALJ’s Narrative Discussion Adequately Supports the ALJ’s RFC
               Determination

       First, Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial
evidence because the ALJ failed to provide a narrative discussion that identifies the evidence
supporting her conclusion and builds an accurate and logical bridge from that evidence to her
conclusion. (ECF No. 15-1, pp. 9-10). The SSA counters that Plaintiff’s arguments are boilerplate
other courts in this district have repeatedly rejected. In addition, the SSA avers that the ALJ
provided a five-page narrative discussion of the evidence she evaluated, that included objective
medical evidence, medical opinions, and the Plaintiff’s own testimony. (ECF No. 20-1, p. 6).

        Social Security Ruling (“SSR”) 96-8p, requires that an ALJ’s RFC assessment “include a
narrative discussion describing how the evidence supports each conclusion, citing specific medical
facts … and non-medical evidence.” 1996 WL 374184, at *7. This includes a discussion of “why
reported symptom-related functional limitations and restrictions can or cannot reasonably be
accepted as consistent with the medical and other evidence.” Id.
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 4 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 4

        Mascio v. Colvin, 780 F.3d 632, is instructive. In Mascio, the Fourth Circuit held that
remand is necessary where an ALJ fails to discuss a claimant’s ability to perform certain functions
for a full workday despite the existence of conflicting record evidence as to the claimant’s ability
to perform those functions. Id. at 637. Remand was required, then, because the ALJ did not clearly
explain which evidence supported the RFC determination.

        Here, the ALJ provided a four-page evaluation of: (a) Plaintiff’s treatment records; (b) the
record opinion evidence; and (c) hearing testimony, and credibility determinations related thereto.
The ALJ amply supported her findings as to Plaintiff’s RFC, and built an accurate and logical
bridge between the record evidence and her conclusions. (Tr. 22-27). Plaintiff’s boilerplate
arguments do not identify any specific deficiencies in the RFC determination, and lack any
discussion as to how a more detailed RFC assessment would have resulted in a different outcome.
See Stanley v. Comm’r, Soc. Sec. Admin., Civ. No. SAG 11-671, 2013 WL 2455984, at *1 (D. Md.
June 4, 2013) (rejecting boilerplate argument consisting “entirely of boilerplate excerptions from
the Social Security regulations” and lacking analysis of how a more detailed assessment might
have resulted in a different outcome). Therefore, I reject Plaintiff’s argument that insufficient
evidence supports the RFC determination. I similarly reject the argument that the ALJ failed to
build an accurate and logical bridge from the evidence to her conclusion. See Chandler v. Comm’r
Soc. Sec., Civ. No. SAG 12-2712, 2014 WL 457746, at *2 (D. Md. Jan. 13, 2014) (rejecting
Plaintiff’s “continuously recycled argument” that the ALJ failed to provide a proper function-by-
function narrative discussion of her RFC where the ALJ’s narrative discussion summarized
Plaintiff’s testimony, made a credibility determination, and reviewed medical records and opinion
evidence).

       B.      The ALJ Properly Evaluated the Medical Opinion Evidence

        Plaintiff also argues that the ALJ failed to give proper weight to the medical opinions of
state agency psychological consultant D. Walcutt, PhD, and consultative examiners Dr. Nalin
Mathur and Martha Merrion, PhD. (ECF No. 15-1, pp. 10-18). For the reasons explained below
Plaintiff’s argument lacks merit.

         The law is clear that 20 C.F.R. § 404.1527 governs an ALJ’s evaluation of medical opinion
evidence. A medical opinion must be consistent “with the record as a whole,” and that consistency
is a “factor to be used to determine the weight to be given any other medical opinion, whether from
a treating source not accorded controlling weight or from a nontreating source.” Brown v. Comm’r,
Soc. Sec. Admin., 873 F.3d 251, 269 (4th Cir. 2017) (quoting 20 C.F.R. 404.1527(c)(4)). When
evaluating the weight to afford a medical opinion, an ALJ considers the following non-exclusive
factors:

               (1) whether the source of the information examined the claimant; (2)
               the treatment relationship between the source and the claimant; (3)
               the supportability of the source's opinion; (4) the consistency of the
               opinion with the record as a whole; (5) whether the source is a
               specialist; and (6) any other factors that tend to support or contradict
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 5 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 5

               the opinion.

Carter v. Astrue, Civ. No. CBD 10-1882, 2011 WL 3273060, at *6 (D. Md. July 27, 2011) (citing
20 C.F.R. § 404.1527.d(3)-(6)).

               1. The ALJ Properly Weighed Dr. Nalin Mathur’s Medical Opinion

        Plaintiff asserts that the ALJ improperly accorded Dr. Mathur’s examination little weight
in the following manner. First, by failing to explain how Dr. Mathur’s opinion was inconsistent
with the record as a whole; second, by downplaying Dr. Mathur’s findings that Plaintiff had
significant restrictions; and third, by failing to recognize that Dr. Mathur’s statement, “I do not see
any problem with standing,” was a transcription error. (ECF No. 15-1, pp. 11-14). The SSA
counters that Plaintiff’s argument ignores the ALJ’s finding that Dr. Mathur’s opinion was
inconsistent with Plaintiffs’ medical imaging records, which indicate no cervical abnormalities and
only minimal lumbar abnormalities. The SSA also contends that Plaintiff fails to identify any
limiting symptoms in Dr. Mathur’s opinion that the ALJ did not address in her summary of Dr,
Mathur’s findings. Finally, the SSA challenges Plaintiff’s argument that a “transcription error”
impacted Dr. Mathur’s opinion regarding Plaintiff’s ability to stand, arguing that Plaintiff cited no
evidence to support this claim and that the ALJ was entitled to rely on Dr. Mathur’s certification
that his report was accurate. (ECF No. 20-1, pp. 8-9).

       Dr. Nalin Mathur examined Plaintiff once, on April 24, 2015, performing a physical
medicine consultative examination. (Tr. 24, 438). Dr. Mathur noted that the Plaintiff appeared to
be depressed, had limited joint range of motion, an abnormal gait and station, and a markedly
decreased ability to bear weight. (Tr. 439). Dr. Mathur also opined that he “did not see any
problem in (sic) standing, but [Plaintiff] cannot stand more than 10 or 15 minutes and same thing
with walking and lifting (sic).” (Tr. 430). Dr. Mathur further noted that Plaintiff could not “do
more than one block of walking at a time” and could not handle or carry objects that weighed more
than 2 or 3 pounds. (Tr. 430-440). The ALJ gave Dr. Mathur’s entire assessment little weight
because it was not consistent with the overall record, “including Dr. Mathur’s relatively mild
findings on examination.” (Tr. 24).

        Plaintiff’s argument that the ALJ failed to explain how Dr. Mathur’s opinion was
inconsistent with the record lacks merit. The ALJ discussed several ways in which Dr. Mathur’s
findings were contradictory or inconsistent with other record evidence. Specifically, the ALJ cited
three such inconsistencies. First, Dr. Mathur observed that Plaintiff had “normal grip strength,
and only decreased range of motion and tenderness in the upper extremities,” which contradicted
his other opinion that Plaintiff had “markedly decreased weight handling and carrying limitations.”
Second, Dr. Mathur’s assessments—that “he did not see any problem [when Plaintiff was]
standing;” Plaintiff did not require any ambulatory aid; and Plaintiff had only slightly abnormal
station—were contradicted by Dr. Mathur’s own opinion that Plaintiff could not stand for more
than fifteen minutes. And third, Plaintiff’s imaging records reflect that Plaintiff had no cervical
abnormalities and only minimal lumbar abnormalities, which the ALJ found to contradict Dr.
Mathur’s assessment of his cervical and lumbar abnormalities. (Tr. 23-24, 469, 475). I find that
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 6 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 6

substantial evidence in the record supports the first two inconsistencies the ALJ identified.
However, I cannot conclude that the third inconsistency identified by the ALJ is supported by
substantial evidence because the ALJ did not adequately explain how Plaintiff’s imaging records
contradict Dr. Mathur’s assessment of Plaintiff’s cervical and lumbar abnormalities. Thus, given
Dr. Mathur’s contradictory statements regarding the severity of Plaintiff’s physical impairments,
I find the ALJ’s decision to afford Dr. Mathur’s opinion little weight to be supported by substantial
evidence. See Carter, 2011 WL 3273060 at *7-9 (ALJ’s decision to afford medical opinions little
weight was supported by substantial evidence where ALJ cited the inconsistent medical notes of
Plaintiff’s treating physician, the notes of his nurse practitioner, contradictory evaluations from
mental health experts on the issue of depression, and a contradictory medical assessment of the
claimant’s physical impairments).

        Nor do I find either of Plaintiff’s remaining arguments persuasive. Plaintiff’s assertion that
the ALJ ignored his significant restrictions is not supported by the record. The ALJ discussed Dr.
Mathur’s findings, including those the ALJ determined to be “relatively unremarkable.” Rather,
Plaintiff’s argument is an attempt to have this Court reweigh the evidence in the record, which this
Court sitting in review cannot do. See Bostrom v. Colvin, 134 F. Supp. 3d 952, 959 (D. Md. 2015)
(citations omitted) (“evaluating the evidence in an appeal of a denial of benefits, the court does
“not conduct a de novo review of the evidence . . . or undertake to reweigh conflicting evidence,
make credibility determinations, or substitute its judgment for that of the Commissioner”). Finally,
Plaintiff has not presented any evidence that Dr. Mathur’s statement, “I do not see any problem
with [Plaintiff’s] standing,” was a transcription error. In the absence of any evidence to the
contrary, the Court cannot read a change into a transcript. See Bellamy v. Apfel, 110 F. Supp. 2d
81, 88 (D. Conn. 2000) (rejecting claim asserting portion of vocational expert’s testimony was
erased from hearing transcript because the claimant failed to provide a sworn statement, or any
other verification, that the vocational expert testified as the claimant alleged). Therefore, I find
the ALJ’s decision to accord little weight to Dr. Mathur’s medical opinion to be supported by
substantial evidence.

               2. The ALJ Properly Weighed Dr. D. Walcutt’s Medical Opinion

        Next, Plaintiff contends that his RFC determination was erroneous due to the ALJ’s failure
to consider Dr. Walcutt’s opinion that Plaintiff could experience “occasional interruptions from
psychologically based symptoms.” (ECF No. 15-1, pp. 15-16). According to the Plaintiff, because
“occasionally” is defined under the Social Security regulations as an activity or condition that
“occurs at least once up to one-third of an 8-hour workday,” such “occasional interruptions” could
result in a finding of disability when considered together with the vocational expert’s testimony
that twenty percent off task behavior by Plaintiff would be work preclusive. (ECF No. 15-1, p.
16). The SSA counters that Plaintiff’s argument that he could be off task for up to twenty percent
of the workday is based on mere speculation and is inconsistent with Dr. Walcutt’s opinion
indicating that Plaintiff could complete a normal workday and workweek despite occasional
interruptions from psychologically based symptoms. (ECF No. 20-1, pp. 9-10).
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 7 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 7

        Dr. Walcutt, a state agency psychological consultant, reviewed Plaintiff’s file and
conducted a Mental Residual Functional Capacity Assessment of Plaintiff on September 23, 2015.
Dr. Walcutt opined that “Plaintiff had the residual functional capacity to understand and remember
simple and detailed instructions, and could maintain attention and concentration for at least two
hours.” (Tr. 25, 97-98). Dr. Walcutt also noted that Plaintiff could “complete a normal workday
and workweek without an unreasonable number and length of rest periods.” (Tr. 98). In assessing
Dr. Walcutt’s medical opinion, the ALJ only gave his opinion partial weight where it was generally
consistent with the overall evidence of record showing Plaintiff had severe mental impairments.
(Tr. 25).

       I do not find Plaintiff’s argument persuasive. Although the ALJ erred by failing to discuss
Dr. Walcutt’s opinion that Plaintiff might experience “occasional interruptions from
psychologically based symptoms,” any error resulting from this omission was harmless because
the ALJ would have come to the same result. See Daemer v. Berryhill, Civ. No. GLS 17-01724,
2018 WL 4565571, at *3 (D. Md. Sept. 24, 2018) (finding ALJ’s failure to discuss the weight
accorded to opinion of state agency psychiatric consultant was harmless error because “the ALJ
would have come to the same result if the opinion was discussed”). Dr. Walcutt opined that despite
occasional interruptions from psychologically based symptoms, Plaintiff “has the ability to
complete a normal workday and workweek without an unreasonable number and length of rest
periods,” a conclusion that is generally consistent with other record evidence of Plaintiff’s
psychological impairments. (Tr. 97-98). Next, of note is the fact that Michelle Butler, PsyD,
opined that despite “occasional interruptions from psychologically based symptoms,” Plaintiff has
the “ability to complete a normal workday and workweek without an unreasonable number and
length of rest periods.” (Tr. 82-83). Also noteworthy is the opinion of Dr. Martha Merrion, who
conducted a psychological consultative examination of Plaintiff. Dr. Merrion similarly opined that
based on Plaintiff’s psychological impairments he “has a mild to moderately impaired ability to
maintain regular attendance in the competitive work place, and complete a normal workday or
workweek without interruptions from a psychiatric condition.” (Tr. 450). In sum, because the
ALJ’s assessment of Dr. Walcutt’s opinion that Plaintiff could complete a normal workday and
workweek is supported by substantial evidence in the record, the failure to discuss the omitted
portion of Dr. Walcutt’s opinion was harmless error and remand on this basis is not proper.

               3. The ALJ Properly Weighed Dr. Martha Merrion’s Medical Opinion

        Finally, Plaintiff argues that the ALJ incorrectly accorded Dr. Merrion’s medical opinion
great weight by failing to acknowledge that Dr. Merrion’s definition of “moderate” differed from
that used by the SSA in its regulations, resulting in an erroneous RFC determination. Plaintiff
also contends that the ALJ failed to consider the correlation between his mental and physical
impairments when evaluating Dr. Merrion’s opinion. According to Plaintiff, had the ALJ
considered his mental health conditions in conjunction with his physical limitations, the ALJ
would have found Plaintiff to be “off task” more than twenty percent of the time. Plaintiff contends
that such a finding would be work preclusive. (ECF No. 15-1, pp. 11-12, 15-18). The SSA
counters that Dr. Merrion’s use of the term “moderate” in a way that differs from the definition in
the Social Security regulations did not require the ALJ to disregard her opinion, as there is no
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 8 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 8

requirement that a medical opinion use the same language as that employed by the SSA. In
addition, the SSA avers that Dr. Merrion’s opinion does not contain any findings suggesting that
Plaintiff would be “off task” twenty percent of the time. (ECF No. 20-1, p. 10).

        Dr. Merrion conducted a psychological consultative examination of the Plaintiff on April
27, 2015. Dr. Merrion noted that Plaintiff had a history of depression, anxiety, heart attack and
related surgeries, narrowing of the spinal canal, and arthritis. Dr. Merrion opined that Plaintiff had
mild to moderate limitations in his ability to understand, remember, and carryout instructions, and
in his ability to maintain regular attendance, and complete a normal workday or workweek. As
part of her determination that Plaintiff had the RFC to perform light work, the ALJ accorded Dr.
Merrion’s opinion great weight, explaining it was consistent with the overall record showing the
Plaintiff “has a severe mental impairment that no more than moderately affects his ability to
perform tasks, interact socially at work, adapt to workplace changes, and maintain a work
schedule.” (Tr. 24-25, 443-453).

        In her report, Dr. Merrion used “moderate” to mean “some problems that might be
successfully dealt with through modifications or accommodations.” (Tr. 449). The Social Security
regulations define “moderate” to mean “[y]our functioning in this area independently,
appropriately, effectively, and on a sustained basis is fair.” 20 C.F.R. Chapter III, Part 404, Subpart
P, Appendix 1, § 12.00(F)(2)(c). Plaintiff is correct that Dr. Merrion used a different definition of
“moderate” than that provided in the Social Security regulations. However, I do not find
persuasive Plaintiff’s argument that the ALJ’s failure to acknowledge Dr. Merrion’s definition of
“moderate” resulted in an erroneous RFC determination. Substantial evidence in the record
supports Dr. Merrion’s conclusion that “Plaintiff has a severe mental impairment that no more than
moderately affects his ability to perform tasks, interact socially at work, adapt to workplace
changes, and maintain a work schedule.” (Tr. 25). Both Dr. Walcutt and Michelle Butler, PsyD,
reached similar conclusions regarding the impact of Plaintiff’s psychological impairments on his
ability to complete a normal workday or workweek. (Tr. 82-83; 97-98). Similarly, Plaintiff’s
assertion that Dr. Merrion’s opinion supports a finding that he would be off task twenty percent of
the time is without merit. No such finding is included in Dr. Merrion’s consultative examination
report. (Tr. 443-453). Accordingly, I find that the ALJ did not err in giving great weight to the
opinion of Dr. Merrion.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 15),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 20), is GRANTED.
Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is AFFIRMED. The Clerk
is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.
          Case 8:19-cv-02082-GLS Document 24 Filed 03/29/21 Page 9 of 9
Bernardo R. v. Saul
Civil No. GLS 19-2082
March 29, 2021
Page 9

                                          Sincerely,


                                                        /s/
                                          The Honorable Gina L. Simms
                                          United States Magistrate Judge
